 



EXHIBIT 10.12

[date]___________, 20__

[name]_____________________
[address]___________________
___________________________

Dear __________________:

On behalf of SurModics, it is a pleasure to offer you the full-time position of
_________________________ responsible for the ______________________ activities
of SurModics.

Listed below are the terms of our offer:

         

  Start Date:   A mutually agreeable start date to be determined upon acceptance
of this offer.

       

  Division/Department:                                                          
                                       

       

  Title:                                                                       
                          

       

  Supervisor or Manager:                                                        
                                         

       

  Compensation:   $                                       per month, paid
semi-monthly on the 15th and last day of the month. In addition, you will be
eligible to participate in our                     Incentive Compensation
program. We will guarantee a first year deferred payment or bonus equal to      
             % of salary.

       

  Stock Sign-on Bonus:   You will receive                                shares
of Surmodics restricted stock.

       

  Cash Sign-on Bonus:   You will receive a one-time $                          
            sign-on bonus, less applicable taxes, to be paid within the first  
                  days of the start of your employment. If your employment
terminates voluntarily within                     years of your start date, you
will be expected to repay                     % of the sign-on bonus.

       

  Stock Options:   Subject to Board approval, you will be granted stock options
for the purchase of                    shares of SurModics’ stock and you will
be granted                    shares of SurModics restricted stock.

1



--------------------------------------------------------------------------------



 



          Page two    

       

  Relocation:   SurModics will provide up to a maximum of $                    
                  for your relocation expenses. The relocation allowance covers
moving costs, expenses incurred in selling your home and the purchase of a new
home, travel expenses, gross-up of taxes and miscellaneous costs associated with
relocation. The relocation reimbursement will be made at a time mutually
agreeable to you and the Company. If, for any reason, your relocation expenses
exceed the maximum allowance, we will authorize additional reimbursements on a
case-by-case basis.

  Status:   Exempt

       

  Benefits:   You will be eligible for all benefits presently provided by
SurModics, in accordance with eligibility and Company policy. Company policy is
subject to change at the discretion of management, and as such there could be
changes in the benefit policies at some future date. A list of employee benefit
costs is enclosed.

In addition, you will be eligible for                     hours of Personal Time
Off (PTO) per year. You will also receive                     paid holidays and
will be eligible to participate in our 401(K) savings plan, including employer
matching program, beginning with the first calendar quarter following
employment.

SurModics is an Equal Opportunity Employer. Your employment with SurModics is
“at will”, which means that either you or the Company can terminate the
employment relationship at any time for any reason without notice. Additionally,
you will be required to adhere to all company policies, practices and
procedures.

Please indicate your acceptance of this offer by signing the enclosed copy and
returning it as soon as possible. If you have any questions, please contact me.

Sincerely,

                                                                               
               

ACKNOWLEDGED AND AGREED:                                                       
                                       

DATE:                                                                          
                    

2